Citation Nr: 0840369	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-22 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran had active service from July 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision in 
which the RO denied the veteran service connection for PTSD.  
The veteran filed a notice of disagreement (NOD) in January 
2005, and the RO issued a statement of the case (SOC) in June 
2005.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in July 2005.

In a May 2006 letter, the veteran was informed that he was 
scheduled for a Board hearing at the RO in June 2006.  
However, the record indicates that the veteran cancelled this 
hearing.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  While the veteran has been diagnosed with PTSD, he did 
not engage in combat with the enemy, and there are no service 
records or other credible evidence that corroborates the 
occurrence of any alleged in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for PTSD.  This letter also informed the veteran of what 
information and evidence must be submitted by the veteran and 
what information and evidence would be obtained by VA.  This 
letter specifically informed the veteran to submit any 
evidence in his possession pertinent to the claim, consistent 
with Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect.  The December 2004 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the September 2004 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.  

The Board notes that the veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service VA 
outpatient treatment records.  Also of record and considered 
in connection with the appeal are various written statements 
provided by the veteran and by his representative, on his 
behalf, as well as the claims file of B. W., who was 
identified by the veteran as the subject of his claimed 
stressor.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection for PTSD requires a medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2008).  

The veteran has been diagnosed with PTSD, as indicated, for 
example, in a November 1994 VA report of readjustment 
counseling service veteran client intake assessment.  This 
diagnosis notwithstanding, the Board finds that this claim 
must nonetheless fail because another essential criterion for 
establishing service connection for PTSD-credible evidence 
that any claimed in-service stressor(s) actually occurred-
has not been met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  If VA determines that a veteran engaged in 
combat with the enemy and his alleged stressor is combat-
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required-
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, 
conditions or hardships of service."  See 38 U.S.C.A. 
1154(b) (West 2002 & Supp. 2008); 38 C.F.R. 3.304(f)(1) 
(2008); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat-related, then 
the veteran's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

In this case, the veteran contends that his PTSD is due to a 
convoy attack during which his friend, B. W., was killed.  On 
his PTSD questionnaire, he stated that during mid-June 1971 
while on a small resupply convoy in Ban Me Thuot his convoy 
was ambushed.  He stated that he was driving a jeep about 20 
meters behind SFC B. W., the only other American in the 
convoy.  He stated that the attack began with claymores being 
set off from the side of the road, followed by small arms 
fire, and that B. W. was struck several times at the initial 
bursts of fire.  He stated that he immediately went to B. 
W.'s side to give whatever aid he could, as well as returning 
fire, and that after 10 to 15 minutes of intense fire the 
attackers withdrew.  He stated that, when the shooting 
stopped, he realized that B. W. had died in his arms.  He 
stated that it was another 30 minutes or so before any other 
Americans arrived and took them back to camp.

On his VA Form 9, he stated that, although his DD Form 214 
does not show it, he received the CIB (Combat Infantryman 
Badge) in April 1971 along with a number of fellow soldiers.

In September 2005 correspondence, the veteran's 
representative indicated that the above stressor occurred in 
Ban Me Thuot during March 1971 and that the veteran mentioned 
another incident in An Loc between June and August 1971, but 
did not provide a description of any other incident.

On VA Form 646, the veteran's representative expressed the 
veteran's contention that his stressor is consistent with the 
statement provided by SFC D. and indicated that this placed 
the matter in equipoise.  He stated that the veteran and B. 
W. were friends in the same unit and same location, showing 
consistency of events.

The veteran's DD Form 214 shows that his military 
occupational specialty was an infantry indirect fire crewman 
and that he served with TRNG ADV GP USARV, but it does not 
show the award of a CIB.  His service personnel records show 
that he served as a mail clerk with the USARV Tng Adv Gp 
(TF3AE) USARPAC while in the Republic of Vietnam from March 
1971 to January 1972.  

In an effort to verify the veteran's claimed stressor, the RO 
obtained B. W.'s claims file.  B. W.'s service treatment 
records do show that he died during service.  

A statement of medical examination and duty status reflects 
that he died in June 1971 in Ban Me Thuot returning to camp 
during an electrical storm when a claymore mine exploded and 
struck him in the head.  

A July 1971 statement by SFC A. D. of AVGB-TF3AE reflects 
that B. W. died in June 1971 driving a military vehicle while 
returning to base camp when lightning struck and detonated a 
mine.  A. D. stated that he and B. W. were riding in a jeep, 
with B. W. driving, toward B-50 from Ban Me Thuot when it 
started to rain heavily combined with an electrical storm.  
He stated that as they passed the gate of an ARVN compound a 
claymore mine located 50 feet from the sentry tower on the 
gate and 15 feet back from the road exploded, seemingly as a 
result of lightning.  He stated that as he looked toward the 
sound of the explosion the jeep started down the road 
shoulder; when he turned to B. W. he saw that B. W. was 
slumped over the steering wheel.  He stated that he then 
grabbed the wheel and managed to keep the jeep upright as it 
went approximately 75 yards through the compound's perimeter 
wire and came to rest after hitting a point between the outer 
wall and a concrete power pole.  He stated that B. W. fell 
out of the jeep and got entangled in the barbed wire, and he 
had to pull him free.  He stated that he then yelled at two 
ARVN for a doctor; they ran to the compound and returned with 
a medic, who placed a pressure bandage over B. W.'s wound.  
He stated that he and the medic placed B. W. on a stretcher 
and into the jeep and proceeded toward B-50; they arrived at 
the dispensary where he stayed to assist until told to leave 
by Colonel H.

A DD Form 1300, signed by Lieutenant Colonel H., reflects 
that SFC B. W. died in June 1971 in Vietnam while driving a 
military vehicle returning to base camp when lightning struck 
and detonated a mine.  

Initially, although the veteran contends that he engaged in 
combat with the enemy during his claimed stressful event, his 
service records do not reflect that he engaged in combat with 
the enemy.  The Board acknowledges that his military 
occupational specialty of infantry indirect fire crewman 
suggests that he may have been exposed to combat; however, he 
was not awarded the CIB or any other medal indicating that he 
actually engaged in combat with the enemy.  Thus, 
corroboration of the occurrence of a claimed in-service 
stressor(s) is required.

Next, despite the veteran's assertions of being with B. W. at 
the time of his death, A. D.'s statement clearly shows 
otherwise.  Not only does A. D.'s statement provide a 
different set of facts surrounding B. W.'s death-an 
accidental death rather than one caused by enemy fire as 
claimed by the veteran, but it also describes the people 
involved-and the veteran is not identified.  Moreover, A. 
D.'s statement reflects that A. D. was with B. W. at the time 
of his death.  Given the statement's contemporaneity and 
specificity, the Board finds it highly probative of the 
circumstances surrounding B. W.'s death.  Accordingly, the 
Board finds the veteran's account of B. W.'s death not 
credible.  Thus, his stressor, as claimed, is not verified.  
Further, the veteran has not presented any other verifiable 
stressor in support of his claim.

Thus, notwithstanding the fact that the veteran has been 
diagnosed with PTSD, there is no verified or verifiable 
stressor to support the claim, and the record presents no 
basis for any further development in this regard. 

As there is no credible evidence that any claimed in-service 
stressor(s) occurred-an essential criterion for establishing 
service connection for PTSD-the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, on these facts, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


